Citation Nr: 0118590	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent disability rating 
assigned for the veteran's service-connected chronic 
blepharoconjunctivitis of the left eye with chalazion.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found clear and 
unmistakable error in the RO's November 1981 rating decision 
in assigning a noncompensable rating rather than a 10 percent 
rating for the veteran's eye disability, effective from July 
7, 1981, the first day following the date of the veteran's 
separation from active military service.  The veteran 
expressed his dissatisfaction with the 10 percent evaluation.  

As a result of the above-mentioned decision, the 10 percent 
rating has, in effect, become the initial rating for the 
veteran's service-connected eye disability; therefore, the 
Board has recharacterized the issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  From the time of the veteran's separation from active 
military service, his chronic blepharoconjunctivitis of the 
left eye has been active with an objective symptom of 
chalazion.  


CONCLUSION OF LAW

As the assignment of an initial 10 percent evaluation for 
chronic blepharoconjunctivitis of the left eye with chalazion 
was proper, the criteria for an evaluation in excess of 10 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.41, 4.84a Diagnostic 
Code 6018 (1981 & 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has  made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  Further, by VA letter, dated in April 2001, the RO 
notified the veteran of its March 2001 decision and he was 
given an opportunity to submit/identify any additional 
evidence to support his claim for an initial and subsequent 
increased rating for his eye disability.  Inasmuch as the 
VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met, adjudication of this 
appeal by the Board poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Hence, the claim is ready to be considered on the 
merits.  

A.  Background

The veteran's service medical records show that he got some 
hydraulic fluid in both eyes.  At that time, examination 
revealed an old corneal abrasion; his visual acuity was 
20/15, 20/20.  In June 1981, clinical report noted chronic 
bilateral blepharoconjunctivitis with chalazion in the left 
eye.  His service separation examination noted mild 
irritation of the left upper eyelid.  

The report of the veteran post-service October 1981 VA 
examination notes that the left eye lid was crusty with 
chalazion.  The diagnosis was chronic blepharoconjunctivitis.  

The veteran's September 1981 VA outpatient treatment report 
notes that he was seen for complaints of left eye discomfort, 
left frontal headaches and deformity of his left eye lid 
allegedly resulting from an injury to his left eye while in 
military service.  Examination noted slight erythema of the 
conjunctiva of the left eye, nodularity of the eyelid and 
decreased vision in the left eye.  He was referred to the eye 
clinic for a consult; however, the clinic report indicates 
that he did not show for his scheduled appointment.  

A medical report from Dr. W. Black, dated in October 1991, 
shows that he saw the veteran for complaints of eye pain, 
which felt like a piece of glass was in the left eye.  The 
eye had been red for two weeks.  He was treated then, and 
again in February 1992, for chronic blepharoconjunctivitis.  

A July 1999 medical statement from Dr. J. Atkinson related 
that he treated the veteran for blurry vision in his left 
eye, which the veteran commented, had been present since an 
injury he received in the service.  Examination showed 
uncorrected visual acuity of 20/20 in the right eye; 20/40 in 
the left eye; and 20/20 for both eyes following correction.  
The physician noted scar and endothelial folds in the left 
eye that corresponded with the correction required in the 
left eye for 20/20 vision.  

The report of the veteran's November 1999 VA eye examination 
notes visual acuity of 20/20 in the right eye and 20/60, 
correctable to 20/20, in the left eye.  Slit lamp examination 
revealed the margins of both eyes to be approximately 3+ 
hyperemia and the conjunctivae revealed 3+ hyperemia with 
dilated vessels.  The balance of the examination contained 
normal findings.  The diagnoses included chronic 
blepharoconjunctivitis.  

A July 2000 medical statement from Dr. Atkinson indicates 
that he reviewed the veteran's VA outpatient treatment report 
of October 1981 and found that it clearly states a diagnosis 
of chronic blepharoconjunctivitis.  In a September 2000 
statement, Dr. Atkinson offered that the veteran has a 
chronic blepharoconjunctivitis and that it was an active 
pathology with symptoms at the time of the RO's November 1981 
rating decision and that chalazion, noted during the 
veteran's October 1981 VA examination, is a commonly 
associated with patients having chronic 
blepharoconjunctivitis.  

During a personal hearing, held before a hearing officer at 
the RO in November 2000, and in correspondence to the VA, the 
veteran complained that his condition had gotten worse over 
the years.  He maintains that he experiences frequent 
headaches, blurry vision and numerous infections, which he 
attributes to his left eye disability.  

The VA outpatient treatment clinic personnel were requested 
to review their October 1981 examination report of the 
veteran and comment on whether the findings represented 
active symptoms of blepharoconjunctivitis.  In response, and 
after review of the veteran's 1981 eye examinations, a VA 
physician opined in March 2001 that the veteran did have 
active signs of blepharoconjunctivitis in 1981 and that, on 
further review of the record, he believed that the condition 
has remained chronic from 1981 to the present.  

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

In the veteran's case, his service-connected chronic 
blepharoconjunctivitis of the left eye with chalazion is 
rated under diseases of the eyes in the Rating Schedule.  At 
this point, the Board notes that the rating schedule 
pertaining to this section contains the same criteria as was 
contained in the schedule in effect in 1981.  Under pertinent 
provisions, the veteran's blepharoconjunctivitis is rated 
under Diagnostic Code 6018, pertaining to conjunctivitis not 
otherwise specified in the schedule.  Under this Diagnostic 
Code, a 10 percent rating is warranted if the conjunctivitis 
is active with objective symptoms.  See 38 C.F.R. § 4.84a 
(1981 & 2000).  

The evidence shows that the veteran's left eye 
blepharoconjunctivitis was chronic with objective symptoms, 
chalazion, in 1981; he was treated for chronic left eye 
blepharoconjunctivitis subsequent to 1981; and he currently 
has chronic left eye blepharoconjunctivitis with chalazion, 
i.e., an active symptom.  As such, the currently assigned 10 
percent evaluation is entirely appropriate, effective from 
the time he was separated from active military service until 
the present.  The Board further notes that a 10 percent 
rating is the maximum evaluation possible under Diagnostic 
Code 6018.  Nevertheless, even if other diagnostic codes 
pertaining to diseases of the eye were to be considered, in 
the absence of medical findings showing specified diseases of 
the eye, or tuberculosis, glaucoma, malignant growth, chronic 
trachomatous conjunctivitis, optic neuritis, cataracts, or 
aphakia, there is no basis for assignment of a higher 
evaluation at any period between the time of the veteran's 
separation from service until the present under Diagnostic 
Codes 6000 through 6035.  See 38 C.F.R. § 4.84a.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's chronic blepharoconjunctivitis of the left eye with 
chalazion at any stage under consideration.  In this regard, 
the Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
left eye disability or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Although he has alleged that his 
left eye disability prevented him from pursuing certain 
occupations, he has not submitted such evidence to support 
that allegation.  Hence, in the absence of evidence such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As the assignment of a 10 percent evaluation for chronic 
blepharoconjunctivitis of the left eye with chalazion from 
July 7, 1981, is appropriate, a higher evaluation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

